Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
31, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 31, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00109-CV
____________
 
IN RE LIVING CENTERS OF TEXAS,
INC.
d/b/a FAITH MEMORIAL NURSING HOME, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 1, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004-05); see also
Tex. R. App. P. 52.  In its petition, relator sought to have this
court compel the Honorable Tony Lindsay, presiding judge of the 280th District
Court in Harris County, to set aside portions of her order requiring production
of allegedly privileged medical records in cause number 2003-48568, styled Annette
Hood-Olaiya v. Faithe Memorial Nursing Home, Inc. and Living Centers of Texas,
Inc.
We find no clear abuse of discretion.  Accordingly, we deny relator=s petition for writ of mandamus.  This court=s stay order, issued February 2,
2005, is hereby dissolved.




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 31, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.